Citation Nr: 9928855	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.           

In a January 1999 decision, the Board remanded this case.  At 
that time, the Board stated that upon a review of the record, 
it appeared that the appellant had raised the issue of 
whether the unappealed rating decision of November 1945, 
which denied service connection for a left knee disability, 
contained clear and unmistakable error (CUE).  Thus, the 
Board determined that the issue of whether there was CUE in 
the November 1945 rating action was "inextricably 
intertwined" with the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a left knee disability.  Moreover, the Board 
stated that the CUE issue needed to be resolved prior to 
final appellate consideration of the new and material issue.  
Accordingly, the Board remanded this case and requested that 
the RO adjudicate the CUE issue prior to final appellate 
consideration for the new and material issue.  

In a January 1999 rating action, the RO denied the 
appellant's CUE claim and concluded that no revision was 
warranted in the November 1945 rating decision which denied 
service connection for a left knee disability.  There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement (NOD) with the RO with respect 
to the denied CUE claim.  See Nacoste v. Brown, 6 Vet. 
App. 439, 440 (1994) (holding that the statutory language of 
38 U.S.C. § 7105(b)(1) requires that an NOD be filed with the 
agency of original jurisdiction); see also Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (holding that an NOD is 
a jurisdictional predicate to CUE claims).  Accordingly, this 
issue is not before the Board for appellate consideration, 
and the Board's appellate review will be limited to the issue 
listed on the cover page of this decision.  

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board further notes that in the appellant's July 1994 
substantive appeal, the appellant requested a hearing at a 
local VA office before a member of the Board.  A letter from 
the RO to the appellant, dated in June 1998, shows that at 
that time, the RO had scheduled the appellant for a Travel 
Board hearing in August 1998.  A notation on the letter 
reflects that the appellant failed to show.  


FINDINGS OF FACT

1.  In January 1946, the RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for service connection for a left knee disability.  The 
appellant was provided notice of the decision and his 
appellate rights.  An NOD to the denial was not filed.  

2.  Evidence added to the record since the January 1946 
confirmed rating action, including private medical treatment 
records from Kaiser Permanente, from March 1988 to May 1992, 
outpatient treatment records from the VA Medical Center 
(VAMC) in Sepulveda, California, from February 1993 to 
October 1993, hearing testimony, and an August 1997 VA 
examination, bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant currently has a left knee disability) and, when 
considered alone or together with all of the evidence, both 
old and new, has significant effect upon the facts previously 
considered.  

3.  There is no competent medical evidence of a nexus between 
the appellant's current left knee disability and his period 
of active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed January 1946 RO 
decision, which confirmed its previous decision to deny the 
appellant's claim of entitlement to service connection for a 
left knee disability, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 (1998).  

2.  The appellant's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a November 1945 rating action, and in a subsequent 
confirmed rating decision, dated in January 1946, the RO 
denied the appellant's claim of entitlement to service 
connection for a left knee disability.  The above rating 
actions were based on the RO's determination that there was 
no current pathology shown.  The Board observes that the 
appellant did not appeal either of the above rating 
decisions.  The evidence of record at the time of the most 
recent unappealed rating, which was the January 1946 
confirmed rating action, consisted of the appellant's service 
medical records.  

The appellant's service medical records show that in 
September 1941, the appellant injured his left knee after he 
jumped off of a truck.  At that time, he sought medical 
treatment, and the physical examination showed that he had 
pain in his left knee on rotation.  He was subsequently 
diagnosed with a sprained left knee.  The records reflect 
that in January 1942, an x-ray was taken of the appellant's 
left knee.  At that time, the x-ray was interpreted as 
showing no pathology.  

According to the records, in September 1942, the appellant 
was hospitalized after complaining of intermittent pain and 
swelling of his left knee for the past year.  At that time, 
he stated that he had sprained his left knee in September 
1941, and that subsequent to his injury, he had had recurrent 
pain and aching in his left knee.  During his 
hospitalization, it was noted that "work-up" was negative 
for any definite pathology.  The appellant was given a course 
of rest, physiotherapy, and an elastic bandage.  Upon his 
discharge from the hospital, the examining physician stated 
that the appellant's condition had improved.  

The records reflect that in November 1942, the appellant was 
again hospitalized after complaining of pain and swelling in 
his left knee.  At that time, he gave a history of his 
September 1941 injury.  The physical examination showed 
slight tenderness on palpation of the infrapatellar region of 
the left knee.  The appellant was treated with medication and 
directed to rest.  Upon his discharge, he was diagnosed with 
"injury, secondary result of sprain, recurrent, moderate, 
left knee in September 1941."    

According to the records, in November 1943, the appellant was 
hospitalized after complaining of left knee pain.  At that 
time, he stated that since his September 1941 left knee 
injury, he had had intermittent swelling and pain, and he had 
also had a "clicking" sensation in his left knee joint.  
The appellant was diagnosed with arthralgia and traumatic 
bursitis, both of the left knee.  In February 1944, the 
appellant was hospitalized after complaining of pain and 
stiffness of his left knee.  At that time, the physical 
examination showed no swelling or deformity of the left knee.  
There was very slight limitation of flexion and extension.  
There was no instability, and there was definite tenderness 
over the antero-medial portion of the knee joint.  The 
examining physician determined that based on the appellant's 
history, in September 1941, he had suffered a dislocation of 
the articular cartilage at the left knee, medial anterior.  
The examiner noted that at present, the appellant was symptom 
free and the physical findings were entirely negative.  

The appellant's service medical records show that in March 
1945, an x-ray was taken of the appellant's knees.  At that 
time, the x-ray was interpreted as showing no definite 
evidence of bone or joint pathology.  The appellant's 
separation examination, dated in September 1945, shows that 
at that time, the examining physician noted that the 
appellant had injured his left knee in 1941.  The examiner 
stated that the appellant had had occasional aching and pain 
since that time, and that he had also had several 
hospitalizations.  According to the examiner, at present, a 
physical examination of the left knee showed that the 
appearance was normal and the range of motion was normal.  
There was no lateral motion.  The examiner indicated that the 
appellant had been asymptomatic for the past six months.  X-
rays were normal.  The examiner reported that the maximum 
benefit of treatment had been obtained by the appellant.  

As previously stated, in a January 1946 decision, the RO 
confirmed its previous decision which had denied the 
appellant's claim for service connection for a left knee 
disability on the basis that there were no current residuals 
of the appellant's left knee injury.  The appellant was 
provided notice of this adverse decision and his appellate 
rights, but an appeal was not initiated.  38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  Therefore, the January 1946 confirmed 
rating decision became final when the appellant did not file 
an NOD within one year of the date of mailing of the notice 
of that unfavorable determination.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claim subsequent 
to the January 1946 confirmed rating action includes private 
medical treatment records from Kaiser Permanente, from March 
1988 to May 1992, outpatient treatment records from the VA 
Medical Center (VAMC) in Sepulveda, California, from February 
1993 to October 1993, hearing testimony, and an August 1997 
VA examination.  

Private medical treatment records from Kaiser Permanente, 
from March 1988 to May 1992, show that in March 1992, the 
appellant sought treatment for an unrelated disorder.  At 
that time, he noted that he had had a total left knee 
replacement in February 1992.  The remaining records show 
treatment for unrelated disorders.  

Outpatient treatment records from the Sepulveda VAMC, from 
February 1993 to October 1993, show that in February 1993, 
the appellant again indicated that he had undergone a total 
left knee replacement in February 1992.  The remaining 
records show that the appellant underwent a total right knee 
replacement in April 1993, and that he received subsequent 
follow-up care for his right knee.  

In November 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he injured 
his left knee after he fell from a truck.  (T.2,6).  The 
appellant stated that following his separation from the 
military, he received periodic treatment for his left knee 
disability.  (T.2).  According to the appellant, he did not 
suffer any post-service injury to his left knee.  (T.4).  The 
appellant reported that in the early 1990's, he was told by 
his physicians at the Sepulveda VAMC that he had severe 
osteoarthritis of both knees.  (T.5).  According to the 
appellant, in February 1992, he underwent a total left knee 
replacement and in April 1993, he underwent a total right 
knee replacement.  (Id.).  He indicated that after his 
discharge from the military, he worked in the aircraft 
industry for approximately 35 years.  (T.7,8).  The appellant 
testified that he was terminated from two positions because 
of his inability to meet the job requirements due to his left 
knee disability.  (T.3).

In August 1997, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
jumped off of a truck and twisted his left knee.  The 
appellant indicated that he was diagnosed with an "internal 
derangement" of his left knee.  According to the appellant, 
following his injury, he received intermittent treatment for 
his left knee, but that he was returned to duty each time.  
The appellant noted that subsequent to his separation from 
the military, he continued to have "problems" with his 
knee.  He reported that he had pain with kneeling, squatting, 
and that his knee would occasionally swell.  According to the 
appellant, at times, he sought treatment from private 
physicians and was given therapy.  The appellant stated that 
his left knee worsened, and that in 1992, a total left knee 
replacement was performed.  He indicated that since his total 
left knee replacement, he was doing well and he was very 
satisfied with the results.  

The physical examination showed that the appellant's gait was 
good.  There was no swelling and no tenderness.  Range of 
motion was from five degrees to 100 degrees, and the 
appellant's ligaments were stable.  There was no effusion, 
and he had strong extension.  X-rays showed a total left knee 
replacement.  The examiner noted that upon a review of the 
appellant's service medical records, the records showed that 
the appellant had several medical visits beginning in 1941 
with complaints regarding his injury to his left knee.  
According to the examiner, each time the examination findings 
were minimal, x-rays were negative, and the appellant was 
returned to duty without restrictions.  The examiner stated 
that after reviewing the claims file, it was his opinion that 
the incidents that the appellant had while he was in the 
military might have predisposed him to ultimately develop 
degenerative arthritis which necessitated the total knee 
replacement.  However, the examiner indicated that there was 
a span of 50 years from the time that the appellant left the 
military, without any history of need for surgery, 
recommendations for surgery, or significant treatment or 
significant disability until the need for total knee 
replacement for "arthritis."  According to the examiner, it 
was a real stretch of the imagination to assume that the 
problems in the 1940's sufficiently damaged the knee that it 
took 50 years for osteoarthritis to occur necessitating the 
knee replacement.  



II.  Analysis

A.  New and Material Evidence

The Board has reviewed the evidence submitted since the 
confirmed January 1946 rating action and has determined that 
this additional evidence is both "new and material."  As 
previously stated, "new and material evidence" means 
evidence not previously submitted to agency decisions makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
private medical treatment records from Kaiser Permanente, 
from March 1988 to May 1992, outpatient treatment records 
from the Sepulveda VAMC, from February 1993 to October 1993, 
and the August 1997 VA examination, are "new" in that they 
were not of record at the time of the RO's denial in January 
1946.  Moreover, the evidence is so significant because it 
bears directly and substantially on the specific matter in 
the case at hand, which is whether the appellant currently 
has a left knee disability.  

As previously stated, in a January 1946 decision, the RO 
confirmed its previous decision which had denied the 
appellant's claim for service connection for a left knee 
disability on the basis that there were no current residuals 
of the appellant's left knee injury.  Therefore, in light of 
the above, the RO essentially denied service connection for a 
left knee disability on the basis that there was no current 
pathology shown.  

The Board observes that the private medical records from 
Kaiser Permanente, from March 1988 to May 1992, outpatient 
treatment records from the Sepulveda VAMC, from February 1993 
to October 1993, and the August 1997 VA examination, all show 
that in 1992, the appellant had a total left knee replacement 
performed.  As previously stated, the above records are 
"new" in that they were not of record at the time of the 
RO's denial in January 1946.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, 12 Vet. App. at 
209.

In the instant case, the "new" evidence shows that the 
appellant currently has a left knee disability.  The Board 
notes that as previously stated, in a January 1946 confirmed 
rating action, the RO denied service connection for a left 
knee disability on the basis that there was no current 
pathology shown.  Therefore, although the "new" evidence 
does not address the issue of whether the appellant's current 
left knee disability is related to service, the Board 
observes that in light of Evans, the evidence is both "new 
and material" because it bears directly and substantially on 
the issue of whether the appellant currently has a left knee 
disability.  Accordingly, in light of the foregoing, the 
Board concludes that the appellant has submitted "new and 
material" evidence to reopen his claim for entitlement to 
service connection for a left knee disability.  


B.  Well Grounded Claim 

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee disability, is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant contends, in essence, that 
during service, he injured his left knee.  He maintains that 
following his initial injury, he continued to seek 
intermittent treatment for left knee pain.  According to the 
appellant, subsequent to his separation from the military, he 
suffered from chronic left knee pain.  The appellant states 
that ultimately, he was diagnosed with severe osteoarthritis 
of the left knee and he had to undergo a total left knee 
replacement.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his left knee disability is related to service 
is not competent evidence.  

In the instant case, the appellant's service medical records 
show that in September 1941, the appellant sprained his left 
knee after he fell from a truck.  The records reflect that 
following the injury, the appellant continued to receive 
treatment for left knee problems, and he was subsequently 
diagnosed with arthralgia and traumatic bursitis.  However, 
the Board notes that x-rays, dated in January 1942 and in 
March 1945 were both interpreted as showing no pathology.  
Moreover, in the appellant's September 1945 separation 
examination, the examining physician noted that although the 
appellant had injured his left knee in 1941, and he had had 
occasional aching and pain since that time, at present, the 
physical examination of the left knee was normal.  The 
examiner further indicated that the appellant had been 
asymptomatic for the past six months, and that x-rays were 
normal.  Thus, the examiner reported that the maximum benefit 
of treatment had been obtained by the appellant.  

The Board observes that the first post-service medical 
evidence of record of any left knee disability is in February 
1992, approximately 46 years following the appellant's 
separation from the military.  As previously stated, the 
private medical records from Kaiser Permanente, from March 
1988 to May 1992, outpatient treatment records from the 
Sepulveda VAMC, from February 1993 to October 1993, and the 
August 1997 VA examination, all show that in 1992, the 
appellant had a total left knee replacement performed after 
he was diagnosed with osteoarthritis of the left knee.  

The Board observes that although the above evidence shows 
that the appellant currently has a left knee disability, 
there is no competent medical evidence which shows that the 
appellant's left knee disability is related to service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well-grounded claim.  The Board notes that 
in the appellant's August 1997 VA examination, the examiner 
stated that after reviewing the claims file, it was his 
opinion that the incidents that the appellant had while he 
was in the military might have predisposed him to ultimately 
develop degenerative arthritis which necessitated the total 
knee replacement.  While the Board acknowledges that the use 
of conditional language may be sufficient "nexus" evidence 
under certain circumstances, (Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Molloy v. Brown, 9 Vet. App. 513, 516 
(1996); Watai v. Brown, 9 Vet. App. 441, 443 (1996); Lathan 
v. Brown, 7 Vet. App. 359, 366 (1995) and Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); as cited in Hicks v. 
West, 12 Vet. App. 90, 91 (1998)), the Board finds the 
probative value of the nexus opinion in this case to be 
minimal given that the VA examiner later concludes that 
because there was a span of 50 years from the time that the 
appellant left the military, without any history of need for 
surgery, recommendations for surgery, or significant 
treatment or significant disability until the need for total 
knee replacement for "arthritis," it was the examiner's 
opinion that it was a real stretch of the imagination to 
assume that the problems in the 1940's sufficiently damaged 
the knee that it took 50 years for osteoarthritis to occur 
necessitating the knee replacement.  Moreover, the Board 
further notes that the United States Court of Appeals for 
Veterans claims (Court) has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  In fact, the Court has held most recently in Bostain 
v. West, 11 Vet. App. 124 (1998) (citing Obert v. Brown, 5 
Vet. App. 30 (1993)), that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  

In addition to the above, the Board observes that the only 
evidence presented by the appellant that tends to show a 
connection between his in-service symptoms and his current 
ailment, is his own statements.  While his statements may 
represent evidence of continuity of symptomatology, they are 
not competent evidence that relates the present condition to 
that symptomatology and, under such circumstances, the claim 
is not well grounded.  See Savage, supra.  Accordingly, in 
the absence of a well grounded claim, the appellant's claim 
for service connection for a left knee disability must be 
denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the bases that new and material 
had not been submitted, while the Board reopened the claim 
and concluded that the claim is not well grounded.  However, 
the Court has held that when the Board reopens a claim and 
determines that it is not well grounded, there is no 
prejudice to the veteran because of the veteran's failure to 
meet his burden under 38 U.S.C.A. § 5107(a).  See Winters, 12 
Vet. App. at 203.  



ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability. 

Entitlement to service connection for a left knee disability 
is denied.  






		
	DEBORAH W.SINGLETON
	Member, Board of Veterans' Appeals



 

